Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 2, 2022 has been entered.

Response to Amendment
Applicant's amendment filed on June 2, 2022 has been entered. Claims 1, 3, 6, 14, 16, 19, 27, 29 and 32 have been amended. Claims 2, 8, 15, 21, 28 and 34 have been canceled. No claims have been added. Claims 1, 3 – 7, 9 – 14, 16 – 20, 22 – 27, 29 – 33 and 35 – 39 are still pending in this application, with claims 1, 10, 14 and 27 being independent.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3, 9 – 11, 13 – 14, 16, 22 – 24, 26 – 27, 29, 35 – 37, and 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takashima (US Patent Application Publication 2021/0304368) in view of Javault et al. (US Patent Application Publication 2021/0149406), hereinafter referred as Javault, and in further view of Daniel et al. (US Patent Application Publication 2021/0034075), hereinafter referred as Daniel.

Regarding claim 27, Takashima discloses an apparatus for image-guided agriculture (Fig. 4), comprising: 
a memory storing instructions (Fig. 4, #52 - 53); and 
a processor (Fig. 4, #51) coupled to the memory and configured to execute the instructions to: 
	receive a plurality of images (Fig. 1 and 2, [0064 – 0079], flight vehicle capture a plurality of images); 
process the plurality of images to generate a plurality of reflectance maps respectively corresponding to a plurality of spectral bands ([0027, 0132, 0139, 0177, 0183, 0188], process the plurality of images to generate plurality of reflectance ratio respectively corresponding to a plurality of spectral bands); 34Attorney Docket No. 13977.0030-00000 GEOSAT Ref. No. GU-20-US-002-NP 
synthesize the plurality of reflectance maps to generate a multispectral image including vegetation index information of a target area ([0133, 0190], calculating various vegetation indexes); 
receive crop information in a plurality of regions of the target area ([0286], detect a growing state of a crop; also [0303], obtain a crop growing state of last year to compare and evaluate); and 
assess crop conditions for the plurality of regions based on the identified crop information and the vegetation index information ([0172 - 0173], analyze crop conditions for whether an action is executed).  
However, Takashima fails to explicitly disclose the apparatus wherein the processor is configured to execute the instructions to: generate a suggestion for remedial action based on the assessment of the crop conditions for the plurality of regions.  
 However, in a similar field of endeavor Javault discloses a method for vegetation monitoring (abstract). In addition, Javault discloses the method wherein generate a suggestion for remedial action based on the assessment of the crop conditions for the plurality of regions ([0131, 0151, 0154 - 0156]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Takashima, and generate a suggestion for remedial action based on the assessment of the crop conditions for the plurality of regions. The motivation for doing this is that an action can be performed so that the application of Takashima can be extended.
However, Takashima fails to explicitly disclose the apparatus wherein the crop information is received by: obtaining an orthophoto image of the target area based on the plurality of images with different ground sampling distance values; and identifying types of crops in the plurality of regions based on the orthophoto image.  
 However, in a similar field of endeavor Daniel discloses a system and method for managing UAS mission (abstract). In addition, Daniel discloses the system/method wherein obtaining an orthophoto image of the target area based on the plurality of images with different ground sampling distance values ([0054 – 0055]); and identifying types of crops in the plurality of regions based on the orthophoto image ([0043], differentiate plant species or recognizes other plants (based on image obtained on [0054])).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Takashima in view of Javault, and obtaining an orthophoto image of the target area based on the plurality of images with different ground sampling distance values; and identifying types of crops in the plurality of regions based on the orthophoto image. The motivation for doing this is that the crop can be more accurately identified using advanced technology so that the application of Takashima can be extended.

Regarding claim 29 (depends on claim 27), Takashima discloses the apparatus wherein the processor is configured to execute the instructions to receive the crop information by: identifying corresponding plant growth stages in the plurality of regions based on an image of the target area ([0286], detect a growing state of a crop).  
However, Takashima in view of Javault fails to explicitly disclose the apparatus wherein the image is orthophoto image.  
However, in a similar field of endeavor Daniel discloses a system and method for managing UAS mission (abstract). In addition, Daniel discloses the method wherein process image as orthophoto image ([0054 – 0055]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Takashima in view of Javault, and process image as orthophoto image. The motivation for doing this is that the crop can be more accurately identified using advanced technology so that the application of Takashima can be extended.

Regarding claim 35 (depends on claim 27), Javault further discloses the apparatus wherein the suggestion for remedial action comprises a recommendation of weed control, pesticide application, herbicide application, watering, or fertilizer application, or any combination thereof ([0131, 0151, 0154 - 0156]).  

Regarding claim 36 (depends on claim 27), Takashima fails to explicitly disclose the apparatus wherein the processor is configured to execute the instructions to: receive environmental information for the plurality of regions; and generate a suggestion for remedial action based on the environmental information.  
 However, in a similar field of endeavor Javault discloses a method for vegetation monitoring (abstract). In addition, Javault discloses the method wherein receive environmental information for the plurality of regions ([0017, 0020, 0091, 0102, 0109, 0144]); and generate a suggestion for remedial action based on the environmental information ([0131, 0151, 0154 - 0156]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Takashima, and receive environmental information for the plurality of regions; and generate a suggestion for remedial action based on the environmental information. The motivation for doing this is that an action can be performed so that the application of Takashima can be extended.

Regarding claim 37 (depends on claim 36), Takashima discloses the apparatus wherein the environmental information comprises historical weather data, real-time weather data, or weather forecasting data, or any combination thereof ([0017, 0020, 0091, 0102, 0109, 0144]).  

Regarding claim 39 (depends on claim 27), Takashima discloses the apparatus wherein the vegetation index information includes an optimized soil-adjusted vegetation index or a normalized difference vegetation index ([0070, 0076], NDVI).

Regarding claims 1, 3, 9 – 11 and 13, they are corresponding to claims 27, 29, 35 – 37 and 39, respectively, thus, they are rejected for the reasons set forth above in the rejection of claims 27, 29, 35 – 37 and 39.

Regarding claims 14, 16, 22 – 24 and 26, they are corresponding to claims 27, 29, 35 – 37 and 39, respectively, thus, they are rejected for the reasons set forth above in the rejection of claims 27, 29, 35 – 37 and 39.

Claims 4, 6, 7, 17, 19, 20, 30, 32 and 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takashima in view of Javault, in further view of Daniel and Sauder et al. (US Patent Application Publication 2016/0050840), hereinafter referred as Sauder.

Regarding claim 30 (depends on claim 27), Takashima in view of Javault and in further view of Daniel fails to explicitly disclose the apparatus wherein the processor is configured to execute the instructions to assess the crop conditions by: retrieving one or more threshold values for each of the plurality of regions based on the crop information; comparing the vegetation index information of each of the plurality of regions and the retrieved one or more threshold values; and 35Attorney Docket No. 13977.0030-00000 GEOSAT Ref. No. GU-20-US-002-NP responsive to a comparison between the vegetation index information and the one or more threshold values, determining the crop conditions in the plurality of regions.  
However, in a similar field of endeavor Sauder discloses a method for vegetation monitoring using UAV (abstract). In addition, Sauder discloses the method wherein retrieving one or more threshold values for each of the plurality of regions based on the crop information; comparing the vegetation index information of each of the plurality of regions and the retrieved one or more threshold values; and35Attorney Docket No. 13977.0030-00000 GEOSAT Ref. No. GU-20-US-002-NPresponsive to a comparison between the vegetation index information and the one or more threshold values, determining the crop conditions in the plurality of regions ([0089 - 0090]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Takashima in view of Javault and in further view of Daniel, and retrieving one or more threshold values for each of the plurality of regions based on the crop information; comparing the vegetation index information of each of the plurality of regions and the retrieved one or more threshold values; and35Attorney Docket No. 13977.0030-00000GEOSAT Ref. No. GU-20-US-002-NP responsive to a comparison between the vegetation index information and the one or more threshold values, determining the crop conditions in the plurality of regions. The motivation for doing this is that crop health information can be obtained so that the application of Takashima can be extended.

Regarding claim 32 (depends on claim 30), Daniel disclosed that receiving an orthophoto image of the target area ([0054 – 0055]).
However, Takashima in view of Javault and Daniel fails to explicitly disclose
in response to determining the crop condition is a poor crop condition in one of the plurality of regions, identifying a cause based on the image of the region with the poor crop condition. 
 However, in a similar field of endeavor Sauder discloses a method for vegetation monitoring using UAV (abstract). In addition, Sauder discloses the method wherein receiving an image of the target area ([0053]); and in response to determining the crop condition is a poor crop condition in one of the plurality of regions, identifying a cause based on the image of the region with the poor crop condition ([0089 - 0090], identify potential pest presence).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Takashima in view of Javault, and receiving an image of the target area; and in response to determining the crop condition is a poor crop condition in one of the plurality of regions, identifying a cause based on the image of the region with the poor crop condition. The motivation for doing this is that crop health information can be obtained so that the application of Takashima can be extended.

Regarding claim 33 (depends on claim 32), Javault discloses the apparatus wherein the suggestion for remedial action comprises a recommendation, responsive to the identified cause, of weed control, pesticide application, herbicide application, watering, or fertilizer application, or any combination thereof for the region with the poor crop condition ([0131, 0156]).

Regarding claims 4, 6 and 7, they are corresponding to claims 30, 32 and 33, respectively, thus, they are rejected for the reasons set forth above in the rejection of claims 30, 32 and 33.

Regarding claims 17, 19, and 20, they are corresponding to claims 30, 32 and 33, respectively, thus, they are rejected for the reasons set forth above in the rejection of claims 30, 32 and 33.

Claims 5, 18 and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takashima in view of Javault, in further view of Daniel, Sauder and in further view of Nakagawa et al. (US Patent Application Publication 2021/0174080), hereinafter referred as Nakagawa.

Regarding claim 31 (depends on claim 30), Takashima in view of Javault, Daniel and Sauder fails to explicitly disclose the apparatus wherein the processor is configured to execute the instructions to assess the crop conditions by: assigning a condition level for each of the plurality of regions based on the crop conditions; and generating an annotated image indicating corresponding condition levels for the plurality of regions.  
However, in a similar field of endeavor Nakagawa discloses an information processing apparatus (abstract). In addition, Nakagawa discloses the apparatus wherein assigning a condition level for each of the plurality of regions based on the crop conditions; and generating an annotated image indicating corresponding condition levels for the plurality of regions (Fig. 7 – 9, [0073 - 0077], generating an annotated map corresponding growth condition of the crop).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Takashima in view of Javault, Daniel and Sauder, and assigning a condition level for each of the plurality of regions based on the crop conditions; and generating an annotated image indicating corresponding condition levels for the plurality of regions. The motivation for doing this is that crop condition can be intuitively displayed to farmer so that the application of Takashima can be extended.

Regarding claims 5 and 18, they are corresponding to claim 31, thus, they are rejected for the reasons set forth above in the rejection of claim 31.


Claims 12, 25 and 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takashima in view of Javault, in further view of Daniel and Lin et al. (US Patent Application Publication 2021/0078706), hereinafter referred as Lin.

Regarding claim 38 (depends on claim 27), Takashima in view of Javault and in further view of Daniel fails to explicitly disclose the apparatus wherein the processor is configured to execute the instructions to: control an unmanned aerial vehicle to spray water, one or more fertilizers, one or more pesticides, or one or more herbicides, or any combination thereof on one or more of the plurality    GEOSAT Ref. No. GU-20-US-002-NPof regions in the target area based on the assessment of the crop conditions for the one or more of the plurality of regions.  
 However, in a similar field of endeavor Lin discloses a method for agriculture implementation (abstract). In addition, Lin discloses the method wherein control an unmanned aerial vehicle to spray water, one or more fertilizers, one or more pesticides, or one or more herbicides, or any combination thereof on one or more of the plurality    GEOSAT Ref. No. GU-20-US-002-NPof regions in the target area based on the assessment of the crop conditions for the one or more of the plurality of regions (0001, 0008, 0030 - 0032]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Takashima in view of Javault and in further view of Daniel, and control an unmanned aerial vehicle to spray water, one or more fertilizers, one or more pesticides, or one or more herbicides, or any combination thereof on one or more of the plurality    GEOSAT Ref. No. GU-20-US-002-NPof regions in the target area based on the assessment of the crop conditions for the one or more of the plurality of regions. The motivation for doing this is that an action can be performed so that the application of Takashima can be extended.

Regarding claims 12 and 25, they are corresponding to claim 38, thus, they are rejected for the reasons set forth above in the rejection of claim 38.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3 – 7, 9 – 14, 16 – 20, 22 – 27, 29 – 33 and 35 – 39 have been considered but are moot because the new ground of rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QIAN YANG whose telephone number is (571)270-7239.  The examiner can normally be reached on Monday-Thursday 6am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 571-272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/QIAN YANG/Primary Examiner, Art Unit 2668